DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/29/2020, 10/20/2020 and 02/24/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited an excessive number references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent 
Goto (U.S PreGrant Publication No. 2017/0026833 A1) is related to the features at least in claim 1 because it displays QR Code, wait for a search signal from another communication apparatus using a plurality of channels, execute authentication and establish session.
Goto (U.S PreGrant Publication No. 2018/0077255 A1) is also pertinent since it teaches a communication device determines whether an access point with which connection can be established using information for establishing connection based on a protocol different from Device Provisioning Protocol (DPP) supports the DPP. When it is determined that the access point supports the DPP, Connector for establishing connection with the access point based on the DPP is acquired.
Minakawa et al. (U.S PreGrant Publication No. 2019/0196761 A1) is a general background reference covering a technique for parameter setting in a communication apparatus.
Moritomo (U.S PreGrant Publication No. 2018/0213585 A1) teaches a communication apparatus that selects one of a first connection method and a second connection method, wherein the first connection method is a connection method in which a connection is made between the communication apparatus and a second different communication apparatus to acquire, from the second different communication apparatus, a communication parameter for use by an access point to create a wireless network, while the second connection method is a connection method in which a role determination process is performed. The communication apparatus that displays on a display unit an image including information indicating the selected connection method. In a case where the first connection method is selected, the second different communication apparatus is searched for in a plurality of channels usable by the communication apparatus. In a case where the second connection method is selected, the second different communication apparatus is searched for in particular part of the plurality of channels. 

Sakai (U.S PreGrant Publication No. 2019/0320317 A1) is a general background reference that teaches a communication apparatus reads an image relating to a first other communication apparatus and acquires information on the first other communication apparatus from the image. The communication apparatus reads an image relating to a second other communication apparatus and acquires information on the second other communication apparatus from the image. The communication apparatus transmits information on a communication channel to the first other communication apparatus. The communication channel is for use in a role determination process for determining roles of the first other communication apparatus and the second other communication apparatus in direct wireless communication. The communication apparatus transmits the information on the communication channel and the information on the first other communication apparatus to the second other communication apparatus. 
Tachibana (U.S PreGrant Publication No. 2018/0213578 A1) is also related to the features at least in claim 1 because it displays QR Code, wait for a search signal from another communication apparatus using a plurality of channels, execute authentication and establish session.
Terao (U.S PreGrant Publication No. 2018/0069718 A1) is also related to the features in claim 1 since it displays QR Code, wait for a signal from another communication apparatus to receive authentication request, and transmit a response in order to establish a session between printer and a smartphone.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 - 12 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terao (U.S PreGrant Publication No. 2018/0069851 A1, hereinafter ‘Terao’).

With respect to claim 1, Terao teaches a communication device (e.g., a printer 103, Fig. 1) comprising: an output unit (e.g., a display unit 204, Fig. 1); a wireless interface (e.g., a communication unit 209, Fig. 1); a processor (e.g., an image processing unit 202, Fig. 1); and a memory (e.g., a storage unit 207, Fig. 1) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor (e.g., storing program(s), the program(s) when executed by one or more processor(s), ¶0097), causing the communication device to: receive a first specific signal from a first external device via the wireless interface; in a case where the first specific signal is received from the first external device, cause the output unit to output first specific information obtained by using a first public key, wherein the first public key is obtained by the first external device due to the first specific information being outputted (e.g., receiving an instruction from a smartphone 101 to cause displaying a QR with public key so that the smartphone 101 can capture it, Fig. 4: F401 – F403, ¶0052); receive, via the wireless interface, a first authentication request in which the first public key is used from the first external device e.g., receiving an authentication request from said smartphone, Fig. 4: F404, ¶0020, ¶0053), send a first authentication response to the first external device via the wireless interface (e.g., transmit an authentication response to the smartphone, ¶0054, Fig. 4: F405); and in a case where the first authentication response is sent to the first external device, establish a first wireless connection with the first external device via the wireless interface (e.g. upon transmitting the authentication response, perform parameter setting processing, Fig. 4: F406 – F407, ¶0037, ¶0055).  

With respect to claim 7, Terao teaches the communication device as in claim 1, wherein the first specific information is a QR code (registered trademark) obtained by coding the first public key, and the first public key is obtained by the first external device in response to the QR code being captured by the first external device (e.g., the specific information is a QR code required to establish/start session, ¶0020).  

With respect to claim 8, Terao teaches the communication device as in claim 1, wherein the output unit is a display unit configured to display an image, and the first specific information is displayed on the output unit which is the display unit (e.g., the specific information is an image (QR code) in which is displayed on the display unit 303, ¶0031, ¶0040, Figs. 3 & 4).  

With respect to claim 9, Terao teaches the communication device as in claim 8, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in the case where the first specific signal is received from the first external device, cause the output unit which is the display unit to display an instruction screen for instructing displaying of the first specific information, wherein in a case where displaying of the first specific information is instructed in e.g., in response to the instruction, the QR code is displayed in order to be captured and later transmit authentication request, Fig. 4).

With respect to claim 10, Terao teaches the communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in the case where the first specific signal is received from the first external device, shift an operation state of the communication device from a non-respondent state to a first respondent state, the non-respondent state being a state of not sending an authentication response, and the first respondent state being a state of sending the first authentication response in response to receiving the first authentication request including a first MAC address assigned to the wireless interface as a destination MAC address, wherein in a case where the first authentication request is received from the first external device after the operation state of the communication device has been shifted to the first 29respondent state, the first authentication response is sent to the first external device (e.g., a waiting state vs a state in which action frames can be transmitted and received, ¶0008, ¶0048, ¶0052, ¶0057).

With respect to claim 11, Terao teaches the communication device as in claim 10, wherein the first respondent state is a state of monitoring receipt of the first authentication request in which a predetermined communication channel is used and sending the first authentication response in response to receiving the first authentication request in which the predetermined communication channel is used, the predetermined communication channel having been determined in advance in the communication device, and in a case where the first authentication request in which the predetermined communication channel is used is received from the first external device after the operation state of the communication device has been shifted to the first respondent state, the first authentication response is sent to the first e.g.,  the smartphone 101 transmits the authentication request on a  frequency channel intended for the parameter setting processing included in the QR code, ¶0009, ¶0052, ¶0071, ¶0084).

With respect to claim 12, Terao teaches the communication device as in claim 10, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in a case where a specific condition is satisfied after the operation state of the communication device has been shifted to the first respondent state, shift the operation state of the communication device from the first respondent state to the non-respondent state (e.g., a waiting state vs a state in which action frames can be transmitted and received, ¶0008, ¶0048, ¶0052, ¶0057; where the communication apparatus will respond to the instruction and/or to the authentication request, Fig. 8).

With respect to claims 18 and 19, these are rejected for the similar reasons as those described in connection with claims 10 and 12, respectively.

With respect to claim 20, Terao notes that the invention may be realized through the execution by a CPU (e.g., a computer, ¶0098) of instruction codes (e.g., program(s), ¶0098) stored in a non-transitory computer readable storage medium (e.g., recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions¶0098).  The further limitations are met by the teachings as previously discussed with respect to claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 5 and 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Terao in view of Miyake (U.S PreGrant Publication No. 2020/0228974 A1, hereinafter ‘Miyake’).

With respect to claim 2, Terao teaches the communication device as in claim 1, but fails to teach: wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: receive a second specific signal different from the first specific signal from a second external device via the wireless interface; in a case where the second specific signal is received from the second external device, cause the output unit to output second specific information obtained by using a second public key, wherein the second public key is obtained by the second external device due to the second specific information being outputted; receive, via the wireless interface, a second authentication request in which the second public key is used from the second external device which has obtained the second public key; in a case where the second authentication request is received from the second external device, send a second authentication response to the second external device via the 
However, Miyake teaches: wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: receive a second specific signal different from the first specific signal from a second external device via the wireless interface; in a case where the second specific signal is received from the second external device, cause the output unit to output second specific information obtained by using a second public key, wherein the second public key is obtained by the second external device due to the second specific information being outputted; receive, via the wireless interface, a second authentication request in which the second public key is used from the second external device which has obtained the second public key; in a case where the second authentication request is received from the second external device, send a second authentication response to the second external device via the wireless interface; and in a case where the second authentication response is sent to the second external device, 27establish a second wireless connection with an access point via the wireless interface (Under examiner approach: It simply using the same processes as indicated in claim 1, but by using another smartphone and establishing session via any access point (AP), ¶0006,  ¶0150 - ¶0151, ¶0159).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication apparatus of Terao as taught by Miyake since Miyake suggested in ¶0006, ¶0150 - ¶0151 and/or ¶0159 that such modification of having a second terminal configured to connect via an AP would have an alternate or substitute method to connect to the network.

With respect to claim 3, Terao in view of Miyake teaches the communication device as in claim 2, wherein Miyake teaches the first specific information is obtained by using the first public key and a first Miyake: e.g., the addition of MAC address is required to provide identification information about the apparatuses, ¶0030, ¶0038).

With respect to claim 4, Terao teaches the communication device as in claim 1, but fails to teach: wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: receive a third specific signal from a third external device via the wireless interface, wherein in a case where the third specific signal is received from the third external device, the first specific information is not outputted; and in a case where the third specific signal is received from the third external device, establish a third wireless connection with the third external device via the wireless interface without receiving an authentication request from the third external device.  
However, in the same field of endeavor of establishing wireless connection between a communication device and an external device, Miyake teaches: wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: receive a third specific signal from a third external device via the wireless interface, wherein in a case where the third specific signal is received from the third external device, the first specific information is not outputted; and in a case where the third specific signal is received from the third external device, establish a third wireless connection with the third external device via the wireless interface without receiving an authentication request from the third external device (e.g., In a DPP scheme, the user does not need to input information (e.g., SSID, password, etc.) of the wireless network in which the AP 6 or the AP 7 operates as a parent station to the printer 100 in order to establish a Wi-Fi connection between the printer 100 and the AP 6 or the AP 7. Therefore, the user can easily establish a Wi-Fi connection between the printer 100 and any of the AP6/AP7, ¶0053, ¶0056).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication apparatus of Terao as taught by Miyake since Miyake suggested in ¶0053 and/or ¶0056 that such modification would automatically exchange information in order to establish communication without user interaction.

With respect to claim 5, Terao in view of Miyake teaches the communication device as in claim 4, wherein a type of the first specific signal is identical to a type of the third specific signal, the first specific signal includes first predetermined information, and the third specific signal includes second predetermined information different from the first predetermined information (e.g., Interacting with an additional device, as third device, is an implementation choice without a synergistic technical effect).

With respect to claim 14, Terao teaches a communication device (e.g., a printer 103, Fig. 1) comprising: a wireless interface (e.g., a communication unit 209, Fig. 1); a processor (e.g., an image processing unit 202, Fig. 1); and a memory (e.g., a storage unit 207, Fig. 1) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor (e.g., storing program(s), the program(s) when executed by one or more processor(s), ¶0097), causing the communication device to: receive a first specific signal from a first external device via the wireless interface; in a case where the first specific signal is received from the first external device (e.g., receiving an instruction from a smartphone 101 to cause displaying a QR so that the smartphone 101 can capture it, Fig. 4: F401 – F403, ¶0052), shift an 30operation state of the communication device from a non-respondent state to a first respondent state, the non-respondent state being a state of not sending an authentication response (e.g. become a waiting state in order to receive a authentication response, ¶0071), and the first respondent state being a state of sending a first authentication response in response to receiving a first authentication request (e.g., after receiving an authentication request, the communication device become “active” in order to exchange information, Fig. 4); 
receive the first authentication request from the first external device via the wireless interface (e.g., receiving an authentication request from said smartphone, Fig. 4: F404, ¶0020, ¶0053); 
in a case where the first authentication request is received from the first external device after the operation state of the communication device has been shifted to the first respondent state, send the first authentication response to the first external device via the wireless interface (e.g., transmit an authentication response to the smartphone, ¶0054, Fig. 4: F405); and 
in a case where the first authentication response is sent to the first external device, establish a first wireless connection with the first external device via the wireless interface (e.g. upon transmitting the authentication response, perform parameter setting processing, Fig. 4: F406 – F407, ¶0037, ¶0055); but fails to teach that in the first authentication request is including a first MAC address assigned to the wireless interface as a destination MAC address.
However, in the same field of endeavor of establishing wireless connection between a communication device and an external device, Miyake teaches: an authentication request including a MAC address assigned to the wireless interface as a destination MAC address (Miyake: e.g., including a MAC address assigned to a wireless interface 16 as a destination MAC address, where the MAC address is required to provide identification information about the apparatuses, ¶0030, ¶0035, ¶0058, Fig. 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication apparatus of Terao as taught 

With respect to claim 15 - 17, these are rejected for the similar reasons as those described in connection with claims 2, 4 and 5, respectively.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Terao in view of Tsuboi (U.S PreGrant Publication No. 2020/0146101 A1, hereinafter ‘Tsuboi’).

With respect to claim 13, Terao teaches The communication device as in claim 1, but fails to specifically teaches wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in the case where the first authentication response is sent to the first external device, cause the communication device to operate as a Configurator according to Device Provisioning Protocol (DPP) scheme of a Wi-Fi standard, wherein the first external device operates as an Enrollee according to the DPP scheme.
However, in the same field of endeavor of establishing network and authentication request, Tsuboi teaches wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in the case where the first authentication response is sent to the first external device, cause the communication device to operate as a Configurator according to Device Provisioning Protocol (DPP) scheme of a Wi-Fi standard, wherein the first external device operates as an Enrollee according to the DPP scheme (Tsuboi: e.g., the communication apparatus 101 operates as a configurator, and the communication apparatuses 102 and 103 as enrollees. The configurator has the role of providing communication parameters to the enrollees. The enrollees have the role of receiving the communication parameters provided by the configurator. By using the communication parameters provided by the configurator, a communication apparatus operating as an enrollee can join a network that uses the communication parameters.  The Configurator refers to a device configured to send a CO used in the NA (T35 of FIG. 2) to an Enrollee in the Config (T30 of FIG. 2). On the other hand, the Enrollee refers to a device that receives the CO used in the NA from the Configurator in the Config, ¶0068).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication apparatus of Terao as taught by Tsuboi since Tsuboi suggested in ¶0068 that such modification would perform time synchronization in order to allow the communication apparatus to initiate first and be accepted by enrollees.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, none of the cited references teaches the communication device as in claim 1, wherein in a case where the first specific signal is received from a fourth external device via the 28wireless interface during a period from when the first specific information is outputted to when the first wireless connection with the first external device is established, the first specific information is not outputted.  

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674